PER CURIAM.
The State of Florida, Department of Health and Rehabilitative Services, and Josephine Alberty appeal the trial court’s order vacating a Florida child support order. Ms. Alberty and Raphael A. Betancourt were legally divorced in Puerto Rico. In the final judgment dissolving their marriage, Mr. Be-tancourt was ordered to pay child support. Thereafter, Ms. Alberty sought and obtained an additional child support order in Florida, pursuant to chapter 409, Florida Statutes (1987), without disclosing the earlier judgment. Upon discovering the existence of the earlier Puerto Rico judgment, the trial court vacated the subsequent Florida order. We affirm. If necessary, Ms. Alberty may utilize any Florida remedies to enforce and modify the child support provisions of the Puerto Rico final judgment.
Affirmed.
CAMPBELL, A.C.J., and ALTENBERND and QUINCE, JJ., concur.